Citation Nr: 0817724	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  01-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tinea 
pedis.

2.  Entitlement to a total disability rating due to service-
connected disabilities based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran had active duty for training from August 1964 to 
December 1964.  He had active service from June 1968 to 
December 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Jackson, Mississippi 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board remanded the issue of a TDIU to RO 
for referral to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU on an 
extraschedular basis.  The Board held in abeyance the claim 
for a higher rating for tinea pedis, pending completion of 
the actions directed on remand.  In March 2008, the Director 
of the Compensation and Pension Service concluded that the 
record did not support a TDIU on an extraschedular basis.

The veteran is seeking a disability rating higher than 30 
percent for tinea pedis.  The rating schedule provides for 
tinea pedis to be rated as scars or dermatitis, depending on 
the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2007).  The veteran's tinea pedis does not produce 
widespread scarring.  For a rating higher than 30 percent 
under the rating criteria for dermatitis, the disorder must 
affect more than 40 percent of the entire body or more than 
40 percent of the exposed areas; or the disorder must have 
required, over the preceding twelve month period, constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).  The evidence with respect to the veteran's 
tinea pedis does not indicate that it covers more than 40 
percent of the body, nor that it requires constant or near 
constant systemic therapy.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, there is evidence that the veteran's tinea 
pedis markedly interferes with employment.  The veteran has 
reported that he was unable to wear closed shoes during 
symptomatic flare-ups of his tinea pedis.  He states that in 
the last job he held, closed shoes were required, and he 
missed many days of work when he was unable to wear closed 
shoes.  In April 2000, an physician who examined the veteran 
for his employer concluded that the veteran was not fit for 
duty because of the chronic recurrent fungal infection of his 
feet.  In June 2001, a VA podiatrist advised the veteran not 
to return to work, because of his chronic tinea pedis.  In 
March 2004, a VA physician who examined the veteran noted 
that the veteran's tinea pedis made him unable to wear closed 
shoes for an extended period, and noted that it would be a 
major problem to find employment that would allow him to wear 
open-toed shoes.

The Board finds that the veteran's tinea pedis markedly 
interferes with employment.  In so doing, his tinea pedis 
presents an exceptional and unusual disability picture that 
makes it impractical to apply the regular criteria of the 
rating schedule.  The Board therefore finds it necessary to 
refer the claim for a higher rating for tinea pedis to the 
Director of the Compensation and Pension Service, for 
consideration of an extraschedular rating.

The claim for a TDIU is inextricably intertwined with the 
rating for tinea pedis.  The Board will address the TDIU 
claim, if it is still pending, after the completion of the 
actions below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for a 
higher rating for tinea pedis to the 
Director of the Compensation and Pension 
Service (Director) for consideration of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b).  The veteran's claims file 
must be provided to the Director for 
review.  Actions thereafter should proceed 
in accordance with the Director's 
directives.

2.  Thereafter, the RO should review the 
expanded record and reconsider the claims 
for an increased rating for tinea pedis 
and for a TDIU.  If either claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	(CONTINUED ON NEXT PAGE)






_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



